Exhibit 10.33 REQUEST TO AMEND LETTER OF CREDIT (COMMERCIAL OR STANDBY) INTERNATIONAL OPERATIONS CENTER S.W.I.F.T ADDRESS: CINAUS6L x Southern California ¨ Northern California 555 South Flower Street, 24lh floor 2101 Webster Street, Ground Floor Los Angeles, California 90071 Oakland, CA 94612 Date: 12/19/2011 TO: CITY NATIONAL BANK (CNB) ¨ Cable We request you to AMEND by: x Overnight courier service ¨ Same day messenger service Letter of Credit No.: 090820.OD.5443 BENEFICIARY NAME: APPLICANT NAME: KPMG LLP LOOKSMART LTD Please amend this credit as follows: 1. CREDIT AMOUNT DECREASED BY USD 108,000.00 TO AN AGGREGATE TOTAL AMOUNT OF USD 192,000.00 (ONE HUNDRED NINETY TWO THOUSAND EXACTLY U.S. DOLLARS) AUTHORIZED SIGNATURE AUTHORIZED SIGNATURE LOOKSMART LTD LOOKSMART LTD It is understood that this amendment is subject to acceptance by the beneficiary. All other terms and conditions of the credit including, without limitation, the Agreement on the reverse side of the Letter of Credit Application remain unchanged and in full force and effect. Press ALT + Q to insert additional client signature blocks (Maximum of two additional blocks.) FOR BANK USE ONLY: APPROVAL OF CREDIT: X SEE SIGNATURE BLOCK ABOVE Lending Officer Signature Applicant Name X SANFORD TOPHAN 44502 X Officer Name and Code Authorized Signature Banking Office and No. ACCOUNT TO BE DEBITED o Banking Office G/L No. 11305000 Print Name and Title xCustomer Acct. No FORM INSTRUCTIONS For Forms Completed Electronically: After entering all of the requested information, please print the completed form, and have the appropriate persons sign and date where indicated above, and then return it to your CNB relationship manager. Please make a copy for your records. Completed forms are not to be sent by e-mail back to CNB as e-mail is not a secure method of sending business and personal identifying and financial information. For Forms Printed and Completed Manually: After entering all of the requested information, have the appropriate persons sign and date where indicated above, and then return it to your CNB relationship manager. Please make a copy for your records. ID 01193E (Rev 08/2007) Page 1 of 1 (094-01)
